     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 1 of 14 Page ID #:719




 
 
 
 
 
 
 
 
 

                             81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( &(175$/ ',675,&7 2) &$/,)251,$
                                  ($67(51 ',9,6,21

 (0,/,2 5(<(6                                  1R FY*:$*5[
                3ODLQWLII                      67,38/$7(' 3527(&7,9( 25'(5
                       Y                       +RQ $OLFLD * 5RVHQEHUJ
 '(3$570(17 2) ,17(5,25                        8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
   %85($8 2) ,1',$1 $))$,56

   $0< '876&+.( LQ KHU RIILFLDO
 FDSDFLW\ DV 5HJLRQDO 'LUHFWRU RI WKH
   %XUHDX RI ,QGLDQ $IIDLUV 3DFLILF

   5HJLRQDO 2IILFH DQG '2(6 
 LQFOXVLYH

                  'HIHQGDQWV





                                              
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 2 of 14 Page ID #:720




          $ 385326(6 $1' /,0,7$7,216
            'LVFRYHU\ LQ WKLV DFWLRQ LV OLNHO\ WR LQYROYH SURGXFWLRQ RI FRQILGHQWLDO SURSULHWDU\
      RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH
      IRU DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLQJ WKLV OLWLJDWLRQ PD\ EH ZDUUDQWHG $FFRUGLQJO\ WKH
      SDUWLHV KHUHE\ VWLSXODWH WR DQG SHWLWLRQ WKH &RXUW WR HQWHU WKH IROORZLQJ 6WLSXODWHG
      3URWHFWLYH 2UGHU 7KH SDUWLHV DFNQRZOHGJH WKDW WKLV 2UGHU GRHV QRW FRQIHU EODQNHW
      SURWHFWLRQV RQ DOO GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW DIIRUGV
      IURP SXEOLF GLVFORVXUH DQG XVH H[WHQGV RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW DUH
      HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW XQGHU WKH DSSOLFDEOH OHJDO SULQFLSOHV 7KH SDUWLHV
     IXUWKHU DFNQRZOHGJH DV VHW IRUWK LQ 6HFWLRQ  EHORZ WKDW WKLV 6WLSXODWHG 3URWHFWLYH
     2UGHU GRHV QRW HQWLWOH WKHP WR ILOH FRQILGHQWLDO LQIRUPDWLRQ XQGHU VHDO &LYLO /RFDO 5XOH
      VHWV IRUWK WKH SURFHGXUHV WKDW PXVW EH IROORZHG DQG WKH VWDQGDUGV WKDW ZLOO EH
     DSSOLHG ZKHQ D SDUW\ VHHNV SHUPLVVLRQ IURP WKH FRXUW WR ILOH PDWHULDO XQGHU VHDO
           % *22' &$86( 67$7(0(17
           7KLV DFWLRQ FHQWHUV RQ WKH 3ODLQWLII¶V FODLPV UHJDUGLQJ JRYHUQPHQW GHWHUPLQDWLRQV
     UHODWLQJ WR KLV DQFHVWU\ DQG DIILOLDWLRQ WR ,QGLDQ WULEHV LQ FRQQHFWLRQ ZLWK WKH GHQLDO RI D
     &HUWLILFDWH RI 'HJUHH RI ,QGLDQ %ORRG &',%  7KH FDVH LV OLNHO\ WR LQYROYH FRQILGHQWLDO
     SHUVRQDO LQIRUPDWLRQ IRU ERWK 3ODLQWLII DQG IRU LQGLYLGXDOV ZKR DUH QRW SDUW\ WR WKH FDVH
     UHODWLQJ WR VHQVLWLYH UHFRUGV RI DQFHVWU\ DQG WULEDO DIILOLDWLRQ WKDW LV RWKHUZLVH JHQHUDOO\
     XQDYDLODEOH WR WKH SXEOLF RU ZKLFK PD\ EH SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP
     GLVFORVXUH XQGHU VWDWH RU IHGHUDO VWDWXWHV FRXUW UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ
     $FFRUGLQJO\ WR H[SHGLWH WKH IORZ RI LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW UHVROXWLRQ RI
     GLVSXWHV RYHU FRQILGHQWLDOLW\ RI GLVFRYHU\ PDWHULDOV WR DGHTXDWHO\ SURWHFW LQIRUPDWLRQ
     WKH SDUWLHV DUH HQWLWOHG WR NHHS FRQILGHQWLDO WR HQVXUH WKDW WKH SDUWLHV DUH SHUPLWWHG
     UHDVRQDEOH QHFHVVDU\ XVHV RI VXFK PDWHULDO LQ SUHSDUDWLRQ IRU DQG LQ WKH FRQGXFW RI WULDO
     WR DGGUHVV WKHLU KDQGOLQJ DW WKH HQG RI WKH OLWLJDWLRQ DQG VHUYH WKH HQGV RI MXVWLFH D
     SURWHFWLYH RUGHU IRU VXFK LQIRUPDWLRQ LV MXVWLILHG LQ WKLV PDWWHU ,W LV WKH LQWHQW RI WKH
     SDUWLHV WKDW LQIRUPDWLRQ ZLOO QRW EH GHVLJQDWHG DV FRQILGHQWLDO IRU WDFWLFDO UHDVRQV DQG
                                                      
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 3 of 14 Page ID #:721




      WKDW QRWKLQJ EH VR GHVLJQDWHG ZLWKRXW D JRRG IDLWK EHOLHI WKDW LW KDV EHHQ PDLQWDLQHG LQ D
      FRQILGHQWLDO QRQSXEOLF PDQQHU DQG WKHUH LV JRRG FDXVH ZK\ LW VKRXOG QRW EH SDUW RI WKH
      SXEOLF UHFRUG RI WKLV FDVH

          '(),1,7,216
                $FWLRQ WKLV SHQGLQJ IHGHUDO ODZ VXLW
                &KDOOHQJLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW FKDOOHQJHV WKH GHVLJQDWLRQ RI
      LQIRUPDWLRQ RU LWHPV XQGHU WKLV 2UGHU
                ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV LQIRUPDWLRQ UHJDUGOHVV RI KRZ LW
     LV JHQHUDWHG VWRUHG RU PDLQWDLQHG RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU SURWHFWLRQ XQGHU
     )HGHUDO 5XOH RI &LYLO 3URFHGXUH  F  DQG DV VSHFLILHG DERYH LQ WKH *RRG &DXVH
     6WDWHPHQW
               &RXQVHO 2XWVLGH &RXQVHO RI 5HFRUG DQG +RXVH &RXQVHO DV ZHOO DV WKHLU
     VXSSRUW VWDII  DORQJ ZLWK WKH 3ODLQWLII (PLOLR 5H\HV LQ KLV pro se FDSDFLW\
               'HVLJQDWLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU
     LWHPV WKDW LW SURGXFHV LQ GLVFORVXUHV RU LQ UHVSRQVHV WR GLVFRYHU\ DV ³&21),'(17,$/´
               'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO DOO LWHPV RU LQIRUPDWLRQ UHJDUGOHVV RI WKH
     PHGLXP RU PDQQHU LQ ZKLFK LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG LQFOXGLQJ DPRQJ
     RWKHU WKLQJV WHVWLPRQ\ WUDQVFULSWV DQG WDQJLEOH WKLQJV  WKDW DUH SURGXFHG RU JHQHUDWHG
     LQ GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ LQ WKLV PDWWHU
               ([SHUW D SHUVRQ ZLWK VSHFLDOL]HG NQRZOHGJH RU H[SHULHQFH LQ D PDWWHU
     SHUWLQHQW WR WKH OLWLJDWLRQ ZKR KDV EHHQ UHWDLQHG E\ D 3DUW\ RU LWV FRXQVHO WR VHUYH DV DQ
     H[SHUW ZLWQHVV RU DV D FRQVXOWDQW LQ WKLV $FWLRQ
               +RXVH &RXQVHO DWWRUQH\V ZKR DUH HPSOR\HHV RI D SDUW\ WR WKLV $FWLRQ
     +RXVH &RXQVHO GRHV QRW LQFOXGH 2XWVLGH &RXQVHO RI 5HFRUG RU DQ\ RWKHU RXWVLGH
     FRXQVHO
               1RQ3DUW\ DQ\ QDWXUDO SHUVRQ SDUWQHUVKLS FRUSRUDWLRQ DVVRFLDWLRQ RU
     RWKHU OHJDO HQWLW\ QRW QDPHG DV D 3DUW\ WR WKLV DFWLRQ
                                                     
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 4 of 14 Page ID #:722




             2XWVLGH &RXQVHO RI 5HFRUG DWWRUQH\V ZKR DUH QRW HPSOR\HHV RI D SDUW\ WR
      WKLV $FWLRQ EXW DUH UHWDLQHG WR UHSUHVHQW RU DGYLVH D SDUW\ WR WKLV $FWLRQ DQG KDYH
      DSSHDUHG LQ WKLV $FWLRQ RQ EHKDOI RI WKDW SDUW\ RU DUH DIILOLDWHG ZLWK D ODZ ILUP ZKLFK KDV
      DSSHDUHG RQ EHKDOI RI WKDW SDUW\ DQG LQFOXGHV VXSSRUW VWDII
             3DUW\ DQ\ SDUW\ WR WKLV $FWLRQ LQFOXGLQJ DOO RI LWV RIILFHUV GLUHFWRUV
      HPSOR\HHV FRQVXOWDQWV UHWDLQHG H[SHUWV DQG 2XWVLGH &RXQVHO RI 5HFRUG DQG WKHLU
      VXSSRUW VWDIIV 
             3URGXFLQJ 3DUW\ D 3DUW\ RU 1RQ3DUW\ WKDW SURGXFHV 'LVFORVXUH RU
      'LVFRYHU\ 0DWHULDO LQ WKLV $FWLRQ
            3URIHVVLRQDO 9HQGRUV SHUVRQV RU HQWLWLHV WKDW SURYLGH OLWLJDWLRQ VXSSRUW
     VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJ WUDQVODWLQJ SUHSDULQJ H[KLELWV RU
     GHPRQVWUDWLRQV DQG RUJDQL]LQJ VWRULQJ RU UHWULHYLQJ GDWD LQ DQ\ IRUP RU PHGLXP DQG
     WKHLU HPSOR\HHV DQG VXEFRQWUDFWRUV
            3URWHFWHG 0DWHULDO DQ\ 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW LV GHVLJQDWHG
     DV ³&21),'(17,$/´
            5HFHLYLQJ 3DUW\ D 3DUW\ WKDW UHFHLYHV 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO
     IURP D 3URGXFLQJ 3DUW\

         6&23(
           7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU FRYHU QRW RQO\ 3URWHFWHG
     0DWHULDO DV GHILQHG DERYH  EXW DOVR  DQ\ LQIRUPDWLRQ FRSLHG RU H[WUDFWHG IURP
     3URWHFWHG 0DWHULDO  DOO FRSLHV H[FHUSWV VXPPDULHV RU FRPSLODWLRQV RI 3URWHFWHG
     0DWHULDO DQG  DQ\ WHVWLPRQ\ FRQYHUVDWLRQV RU SUHVHQWDWLRQV E\ 3DUWLHV RU WKHLU
     &RXQVHO WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
           $Q\ XVH RI 3URWHFWHG 0DWHULDO DW WULDO VKDOO EH JRYHUQHG E\ WKH RUGHUV RI WKH WULDO
     MXGJH 7KLV 2UGHU GRHV QRW JRYHUQ WKH XVH RI 3URWHFWHG 0DWHULDO DW WULDO

         '85$7,21
                                                    
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 5 of 14 Page ID #:723




            (YHQ DIWHU ILQDO GLVSRVLWLRQ RI WKLV OLWLJDWLRQ WKH FRQILGHQWLDOLW\ REOLJDWLRQV
      LPSRVHG E\ WKLV 2UGHU VKDOO UHPDLQ LQ HIIHFW XQWLO D 'HVLJQDWLQJ 3DUW\ DJUHHV RWKHUZLVH
      LQ ZULWLQJ RU D FRXUW RUGHU RWKHUZLVH GLUHFWV )LQDO GLVSRVLWLRQ VKDOO EH GHHPHG WR EH WKH
      ODWHU RI  GLVPLVVDO RI DOO FODLPV DQG GHIHQVHV LQ WKLV $FWLRQ ZLWK RU ZLWKRXW SUHMXGLFH
      DQG  ILQDO MXGJPHQW KHUHLQ DIWHU WKH FRPSOHWLRQ DQG H[KDXVWLRQ RI DOO DSSHDOV
      UHKHDULQJV UHPDQGV WULDOV RU UHYLHZV RI WKLV $FWLRQ LQFOXGLQJ WKH WLPH OLPLWV IRU ILOLQJ
      DQ\ PRWLRQV RU DSSOLFDWLRQV IRU H[WHQVLRQ RI WLPH SXUVXDQW WR DSSOLFDEOH ODZ

           '(6,*1$7,1* 3527(&7(' 0$7(5,$/
               ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDO IRU 3URWHFWLRQ (DFK
     3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU SURWHFWLRQ XQGHU WKLV 2UGHU
     PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR VSHFLILF PDWHULDO WKDW TXDOLILHV XQGHU WKH
     DSSURSULDWH VWDQGDUGV 7KH 'HVLJQDWLQJ 3DUW\ PXVW GHVLJQDWH IRU SURWHFWLRQ RQO\ WKRVH
     SDUWV RI PDWHULDO GRFXPHQWV LWHPV RU RUDO RU ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ VR
     WKDW RWKHU SRUWLRQV RI WKH PDWHULDO GRFXPHQWV LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK
     SURWHFWLRQ LV QRW ZDUUDQWHG DUH QRW VZHSW XQMXVWLILDEO\ ZLWKLQ WKH DPELW RI WKLV 2UGHU
           0DVV LQGLVFULPLQDWH RU URXWLQL]HG GHVLJQDWLRQV DUH SURKLELWHG 'HVLJQDWLRQV WKDW
     DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU DQ LPSURSHU SXUSRVH HJ
     WR XQQHFHVVDULO\ HQFXPEHU WKH FDVH GHYHORSPHQW SURFHVV RU WR LPSRVH XQQHFHVVDU\
     H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\ H[SRVH WKH 'HVLJQDWLQJ 3DUW\ WR VDQFWLRQV
           ,I LW FRPHV WR D 'HVLJQDWLQJ 3DUW\¶V DWWHQWLRQ WKDW LQIRUPDWLRQ RU LWHPV WKDW LW
     GHVLJQDWHG IRU SURWHFWLRQ GR QRW TXDOLI\ IRU SURWHFWLRQ WKDW 'HVLJQDWLQJ 3DUW\ PXVW
     SURPSWO\ QRWLI\ DOO RWKHU 3DUWLHV WKDW LW LV ZLWKGUDZLQJ WKH LQDSSOLFDEOH GHVLJQDWLRQ
               0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV ([FHSW DV RWKHUZLVH SURYLGHG LQ WKLV
     2UGHU VHH HJ VHFRQG SDUDJUDSK RI VHFWLRQ  D EHORZ  RU DV RWKHUZLVH VWLSXODWHG RU
     RUGHUHG 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW TXDOLILHV IRU SURWHFWLRQ XQGHU WKLV 2UGHU
     PXVW EH FOHDUO\ VR GHVLJQDWHG EHIRUH WKH PDWHULDO LV GLVFORVHG RU SURGXFHG
           'HVLJQDWLRQ LQ FRQIRUPLW\ ZLWK WKLV 2UGHU UHTXLUHV
                                                     
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 6 of 14 Page ID #:724




                    D IRU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF
      GRFXPHQWV EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO SURFHHGLQJV 
      WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ DW D PLQLPXP WKH OHJHQG ³&21),'(17,$/´ KHUHLQDIWHU
      ³&21),'(17,$/ OHJHQG´  WR HDFK SDJH WKDW FRQWDLQV SURWHFWHG PDWHULDO ,I RQO\ D
      SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ 3DUW\
      DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG SRUWLRQ V HJ E\ PDNLQJ DSSURSULDWH PDUNLQJV
      LQ WKH PDUJLQV 
            $ 3DUW\ RU 1RQ3DUW\ WKDW PDNHV RULJLQDO GRFXPHQWV DYDLODEOH IRU LQVSHFWLRQ QHHG
      QRW GHVLJQDWH WKHP IRU SURWHFWLRQ XQWLO DIWHU WKH LQVSHFWLQJ 3DUW\ KDV LQGLFDWHG ZKLFK
     GRFXPHQWV LW ZRXOG OLNH FRSLHG DQG SURGXFHG 'XULQJ WKH LQVSHFWLRQ DQG EHIRUH WKH
     GHVLJQDWLRQ DOO RI WKH PDWHULDO PDGH DYDLODEOH IRU LQVSHFWLRQ VKDOO EH GHHPHG
     ³&21),'(17,$/´ $IWHU WKH LQVSHFWLQJ 3DUW\ KDV LGHQWLILHG WKH GRFXPHQWV LW ZDQWV
     FRSLHG DQG SURGXFHG WKH 3URGXFLQJ 3DUW\ PXVW GHWHUPLQH ZKLFK GRFXPHQWV RU SRUWLRQV
     WKHUHRI TXDOLI\ IRU SURWHFWLRQ XQGHU WKLV 2UGHU 7KHQ EHIRUH SURGXFLQJ WKH VSHFLILHG
     GRFXPHQWV WKH 3URGXFLQJ 3DUW\ PXVW DIIL[ WKH ³&21),'(17,$/ OHJHQG´ WR HDFK SDJH
     WKDW FRQWDLQV 3URWHFWHG 0DWHULDO ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH
     TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ 3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG
     SRUWLRQ V HJ E\ PDNLQJ DSSURSULDWH PDUNLQJV LQ WKH PDUJLQV 
                   E IRU WHVWLPRQ\ JLYHQ LQ GHSRVLWLRQV WKDW WKH 'HVLJQDWLQJ 3DUW\ LGHQWLI\ WKH
     'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO RQ WKH UHFRUG EHIRUH WKH FORVH RI WKH GHSRVLWLRQ DOO
     SURWHFWHG WHVWLPRQ\
                   F IRU LQIRUPDWLRQ SURGXFHG LQ VRPH IRUP RWKHU WKDQ GRFXPHQWDU\ DQG IRU
     DQ\ RWKHU WDQJLEOH LWHPV WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ LQ D SURPLQHQW SODFH RQ WKH
     H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH LQIRUPDWLRQ LV VWRUHG WKH OHJHQG
     ³&21),'(17,$/´ ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH LQIRUPDWLRQ ZDUUDQWV SURWHFWLRQ
     WKH 3URGXFLQJ 3DUW\ WR WKH H[WHQW SUDFWLFDEOH VKDOO LGHQWLI\ WKH SURWHFWHG SRUWLRQ V 
               ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH ,I WLPHO\ FRUUHFWHG DQ LQDGYHUWHQW IDLOXUH
     WR GHVLJQDWH TXDOLILHG LQIRUPDWLRQ RU LWHPV GRHV QRW VWDQGLQJ DORQH ZDLYH WKH
                                                     
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 7 of 14 Page ID #:725




      'HVLJQDWLQJ 3DUW\¶V ULJKW WR VHFXUH SURWHFWLRQ XQGHU WKLV 2UGHU IRU VXFK PDWHULDO 8SRQ
      WLPHO\ FRUUHFWLRQ RI D GHVLJQDWLRQ WKH 5HFHLYLQJ 3DUW\ PXVW PDNH UHDVRQDEOH HIIRUWV WR
      DVVXUH WKDW WKH PDWHULDO LV WUHDWHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV 2UGHU

          &+$//(1*,1* &21),'(17,$/,7< '(6,*1$7,216
                7LPLQJ RI &KDOOHQJHV $Q\ 3DUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D GHVLJQDWLRQ
      RI FRQILGHQWLDOLW\ DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH &RXUW¶V 6FKHGXOLQJ 2UGHU
                0HHW DQG &RQIHU 7KH &KDOOHQJLQJ 3DUW\ VKDOO LQLWLDWH WKH GLVSXWH UHVROXWLRQ
      SURFHVV XQGHU /RFDO 5XOH  HW VHT
               7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ VXFK FKDOOHQJH SURFHHGLQJ VKDOO EH RQ WKH
     'HVLJQDWLQJ 3DUW\ )ULYRORXV FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU SXUSRVH HJ
     WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\ H[SRVH WKH
     &KDOOHQJLQJ 3DUW\ WR VDQFWLRQV 8QOHVV WKH 'HVLJQDWLQJ 3DUW\ KDV ZDLYHG RU ZLWKGUDZQ
     WKH FRQILGHQWLDOLW\ GHVLJQDWLRQ DOO SDUWLHV VKDOO FRQWLQXH WR DIIRUG WKH PDWHULDO LQ
     TXHVWLRQ WKH OHYHO RI SURWHFWLRQ WR ZKLFK LW LV HQWLWOHG XQGHU WKH 3URGXFLQJ 3DUW\¶V
     GHVLJQDWLRQ XQWLO WKH &RXUW UXOHV RQ WKH FKDOOHQJH

         $&&(66 72 $1' 86( 2) 3527(&7(' 0$7(5,$/
               %DVLF 3ULQFLSOHV $ 5HFHLYLQJ 3DUW\ PD\ XVH 3URWHFWHG 0DWHULDO WKDW LV
     GLVFORVHG RU SURGXFHG E\ DQRWKHU 3DUW\ RU E\ D 1RQ3DUW\ LQ FRQQHFWLRQ ZLWK WKLV $FWLRQ
     RQO\ IRU SURVHFXWLQJ GHIHQGLQJ RU DWWHPSWLQJ WR VHWWOH WKLV $FWLRQ 6XFK 3URWHFWHG
     0DWHULDO PD\ EH GLVFORVHG RQO\ WR WKH FDWHJRULHV RI SHUVRQV DQG XQGHU WKH FRQGLWLRQV
     GHVFULEHG LQ WKLV 2UGHU :KHQ WKH $FWLRQ KDV EHHQ WHUPLQDWHG D 5HFHLYLQJ 3DUW\ PXVW
     FRPSO\ ZLWK WKH SURYLVLRQV RI VHFWLRQ  EHORZ ),1$/ ',6326,7,21 
     3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\ DW D ORFDWLRQ DQG
     LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV DXWKRUL]HG XQGHU WKLV
     2UGHU

                                                     
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 8 of 14 Page ID #:726




                'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV 8QOHVV RWKHUZLVH
      RUGHUHG E\ WKH FRXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH 'HVLJQDWLQJ 3DUW\ D 5HFHLYLQJ 3DUW\
      PD\ GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP GHVLJQDWHG ³&21),'(17,$/´ RQO\ WR
                    D WKH 5HFHLYLQJ 3DUW\¶V 2XWVLGH &RXQVHO RI 5HFRUG LQ WKLV $FWLRQ DV ZHOO
      DV WKH pro se 3ODLQWLII (PLOLR 5H\HV LQ WKLV $FWLRQ
                    E WKH RIILFHUV GLUHFWRUV DQG HPSOR\HHV LQFOXGLQJ +RXVH &RXQVHO RI WKH
      5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ
                    F ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP
      GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
     ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                   G WKH FRXUW DQG LWV SHUVRQQHO
                   H FRXUW UHSRUWHUV DQG WKHLU VWDII
                   I SURIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV PRFN MXURUV DQG 3URIHVVLRQDO
     9HQGRUV WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH
     VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                   J WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU D
     FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH LQIRUPDWLRQ
                   K GXULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV DQG DWWRUQH\V IRU ZLWQHVVHV LQ WKH
     $FWLRQ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ SURYLGHG  WKH GHSRVLQJ SDUW\
     UHTXHVWV WKDW WKH ZLWQHVV VLJQ WKH IRUP DWWDFKHG DV ([KLELW  KHUHWR DQG  WKH\ ZLOO QRW
     EH SHUPLWWHG WR NHHS DQ\ FRQILGHQWLDO LQIRUPDWLRQ XQOHVV WKH\ VLJQ WKH
     ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $  XQOHVV RWKHUZLVH DJUHHG
     E\ WKH 'HVLJQDWLQJ 3DUW\ RU RUGHUHG E\ WKH FRXUW 3DJHV RI WUDQVFULEHG GHSRVLWLRQ
     WHVWLPRQ\ RU H[KLELWV WR GHSRVLWLRQV WKDW UHYHDO 3URWHFWHG 0DWHULDO PD\ EH VHSDUDWHO\
     ERXQG E\ WKH FRXUW UHSRUWHU DQG PD\ QRW EH GLVFORVHG WR DQ\RQH H[FHSW DV SHUPLWWHG
     XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG
                   L DQ\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ SHUVRQQHO
     PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH SDUWLHV HQJDJHG LQ VHWWOHPHQW GLVFXVVLRQV
                                                      
     Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 9 of 14 Page ID #:727




          3527(&7(' 0$7(5,$/ 68%32(1$(' 25 25'(5(' 352'8&(' ,1
      27+(5 /,7,*$7,21
            ,I D 3DUW\ LV VHUYHG ZLWK D VXESRHQD RU D FRXUW RUGHU LVVXHG LQ RWKHU OLWLJDWLRQ WKDW
      FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV $FWLRQ DV
      ³&21),'(17,$/´ WKDW 3DUW\ PXVW
                    D SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ 6XFK QRWLILFDWLRQ VKDOO
      LQFOXGH D FRS\ RI WKH VXESRHQD RU FRXUW RUGHU
                    E SURPSWO\ QRWLI\ LQ ZULWLQJ WKH SDUW\ ZKR FDXVHG WKH VXESRHQD RU RUGHU WR
      LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO RI WKH PDWHULDO FRYHUHG E\ WKH VXESRHQD RU
     RUGHU LV VXEMHFW WR WKLV 3URWHFWLYH 2UGHU 6XFK QRWLILFDWLRQ VKDOO LQFOXGH D FRS\ RI WKLV
     6WLSXODWHG 3URWHFWLYH 2UGHU DQG
                   F FRRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH SXUVXHG
     E\ WKH 'HVLJQDWLQJ 3DUW\ ZKRVH 3URWHFWHG 0DWHULDO PD\ EH DIIHFWHG
           ,I WKH 'HVLJQDWLQJ 3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 3DUW\ VHUYHG ZLWK WKH
     VXESRHQD RU FRXUW RUGHU VKDOO QRW SURGXFH DQ\ LQIRUPDWLRQ GHVLJQDWHG LQ WKLV DFWLRQ DV
     ³&21),'(17,$/´ EHIRUH D GHWHUPLQDWLRQ E\ WKH FRXUW IURP ZKLFK WKH VXESRHQD RU
     RUGHU LVVXHG XQOHVV WKH 3DUW\ KDV REWDLQHG WKH 'HVLJQDWLQJ 3DUW\¶V SHUPLVVLRQ 7KH
     'HVLJQDWLQJ 3DUW\ VKDOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKDW FRXUW
     RI LWV FRQILGHQWLDO PDWHULDO DQG QRWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV
     DXWKRUL]LQJ RU HQFRXUDJLQJ D 5HFHLYLQJ 3DUW\ LQ WKLV $FWLRQ WR GLVREH\ D ODZIXO GLUHFWLYH
     IURP DQRWKHU FRXUW

         $ 1213$57<¶6 3527(&7(' 0$7(5,$/ 628*+7 72 %( 352'8&('
     ,1 7+,6 /,7,*$7,21
                   D 7KH WHUPV RI WKLV 2UGHU DUH DSSOLFDEOH WR LQIRUPDWLRQ SURGXFHG E\ D
     1RQ3DUW\ LQ WKLV $FWLRQ DQG GHVLJQDWHG DV ³&21),'(17,$/´ 6XFK LQIRUPDWLRQ
     SURGXFHG E\ 1RQ3DUWLHV LQ FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ LV SURWHFWHG E\ WKH UHPHGLHV

                                                     
 Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 10 of 14 Page ID #:728




    DQG UHOLHI SURYLGHG E\ WKLV 2UGHU 1RWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV
    SURKLELWLQJ D 1RQ3DUW\ IURP VHHNLQJ DGGLWLRQDO SURWHFWLRQV
                  E ,Q WKH HYHQW WKDW D 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\ UHTXHVW WR
    SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH 3DUW\ LV VXEMHFW
    WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO
    LQIRUPDWLRQ WKHQ WKH 3DUW\ VKDOO
                          SURPSWO\ QRWLI\ LQ ZULWLQJ WKH 5HTXHVWLQJ 3DUW\ DQG WKH 1RQ
                 3DUW\ WKDW VRPH RU DOO RI WKH LQIRUPDWLRQ UHTXHVWHG LV VXEMHFW WR D
                 FRQILGHQWLDOLW\ DJUHHPHQW ZLWK D 1RQ3DUW\
                         SURPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG
                3URWHFWLYH 2UGHU LQ WKLV $FWLRQ WKH UHOHYDQW GLVFRYHU\ UHTXHVW V  DQG D
                UHDVRQDEO\ VSHFLILF GHVFULSWLRQ RI WKH LQIRUPDWLRQ UHTXHVWHG DQG
                         PDNH WKH LQIRUPDWLRQ UHTXHVWHG DYDLODEOH IRU LQVSHFWLRQ E\ WKH
                1RQ3DUW\ LI UHTXHVWHG
                 F ,I WKH 1RQ3DUW\ IDLOV WR VHHN D SURWHFWLYH RUGHU IURP WKLV FRXUW ZLWKLQ 
   GD\V RI UHFHLYLQJ WKH QRWLFH DQG DFFRPSDQ\LQJ LQIRUPDWLRQ WKH 5HFHLYLQJ 3DUW\ PD\
   SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ UHVSRQVLYH WR WKH GLVFRYHU\ UHTXHVW ,I
   WKH 1RQ3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 5HFHLYLQJ 3DUW\ VKDOO QRW SURGXFH DQ\
   LQIRUPDWLRQ LQ LWV SRVVHVVLRQ RU FRQWURO WKDW LV VXEMHFW WR WKH FRQILGHQWLDOLW\ DJUHHPHQW
   ZLWK WKH 1RQ3DUW\ EHIRUH D GHWHUPLQDWLRQ E\ WKH FRXUW $EVHQW D FRXUW RUGHU WR WKH
   FRQWUDU\ WKH 1RQ3DUW\ VKDOO EHDU WKH EXUGHQ DQG H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKLV
   FRXUW RI LWV 3URWHFWHG 0DWHULDO

      81$87+25,=(' ',6&/2685( 2) 3527(&7(' 0$7(5,$/
         ,I D 5HFHLYLQJ 3DUW\ OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH LW KDV GLVFORVHG
   3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW DXWKRUL]HG XQGHU WKLV
   6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW LPPHGLDWHO\ D QRWLI\ LQ ZULWLQJ
   WKH 'HVLJQDWLQJ 3DUW\ RI WKH XQDXWKRUL]HG GLVFORVXUHV E XVH LWV EHVW HIIRUWV WR UHWULHYH
                                                 
 Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 11 of 14 Page ID #:729




    DOO XQDXWKRUL]HG FRSLHV RI WKH 3URWHFWHG 0DWHULDO F LQIRUP WKH SHUVRQ RU SHUVRQV WR
    ZKRP XQDXWKRUL]HG GLVFORVXUHV ZHUH PDGH RI DOO WKH WHUPV RI WKLV 2UGHU DQG G UHTXHVW
    VXFK SHUVRQ RU SHUVRQV WR H[HFXWH WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´
    WKDW LV DWWDFKHG KHUHWR DV ([KLELW $

       ,1$'9(57(17 352'8&7,21 2) 35,9,/(*(' 25 27+(5:,6(
    3527(&7(' 0$7(5,$/
          :KHQ D 3URGXFLQJ 3DUW\ JLYHV QRWLFH WR 5HFHLYLQJ 3DUWLHV WKDW FHUWDLQ
    LQDGYHUWHQWO\ SURGXFHG PDWHULDO LV VXEMHFW WR D FODLP RI SULYLOHJH RU RWKHU SURWHFWLRQ WKH
   REOLJDWLRQV RI WKH 5HFHLYLQJ 3DUWLHV DUH WKRVH VHW IRUWK LQ )HGHUDO 5XOH RI &LYLO 3URFHGXUH
    E  %  7KLV SURYLVLRQ LV QRW LQWHQGHG WR PRGLI\ ZKDWHYHU SURFHGXUH PD\ EH
   HVWDEOLVKHG LQ DQ HGLVFRYHU\ RUGHU WKDW SURYLGHV IRU SURGXFWLRQ ZLWKRXW SULRU SULYLOHJH
   UHYLHZ 3XUVXDQW WR )HGHUDO 5XOH RI (YLGHQFH  G DQG H  LQVRIDU DV WKH SDUWLHV UHDFK
   DQ DJUHHPHQW RQ WKH HIIHFW RI GLVFORVXUH RI D FRPPXQLFDWLRQ RU LQIRUPDWLRQ FRYHUHG E\
   WKH DWWRUQH\FOLHQW SULYLOHJH RU ZRUN SURGXFW SURWHFWLRQ WKH SDUWLHV PD\ LQFRUSRUDWH WKHLU
   DJUHHPHQW LQ WKH VWLSXODWHG SURWHFWLYH RUGHU VXEPLWWHG WR WKH FRXUW

        0,6&(//$1(286

            5LJKW WR )XUWKHU 5HOLHI 1RWKLQJ LQ WKLV 2UGHU DEULGJHV WKH ULJKW RI DQ\

     SHUVRQ WR VHHN LWV PRGLILFDWLRQ E\ WKH &RXUW LQ WKH IXWXUH

            5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV

     3URWHFWLYH 2UGHU QR 3DUW\ ZDLYHV DQ\ ULJKW LW RWKHUZLVH ZRXOG KDYH WR REMHFW WR

     GLVFORVLQJ RU SURGXFLQJ DQ\ LQIRUPDWLRQ RU LWHP RQ DQ\ JURXQG QRW DGGUHVVHG LQ WKLV

     6WLSXODWHG 3URWHFWLYH 2UGHU 6LPLODUO\ QR 3DUW\ ZDLYHV DQ\ ULJKW WR REMHFW RQ DQ\ JURXQG

     WR XVH LQ HYLGHQFH RI DQ\ RI WKH PDWHULDO FRYHUHG E\ WKLV 3URWHFWLYH 2UGHU

            )LOLQJ 3URWHFWHG 0DWHULDO $ 3DUW\ WKDW VHHNV WR ILOH XQGHU VHDO DQ\ 3URWHFWHG

     0DWHULDO PXVW FRPSO\ ZLWK &LYLO /RFDO 5XOH  3URWHFWHG 0DWHULDO PD\ RQO\ EH ILOHG

     XQGHU VHDO SXUVXDQW WR D FRXUW RUGHU DXWKRUL]LQJ WKH VHDOLQJ RI WKH VSHFLILF 3URWHFWHG

                                                 
 Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 12 of 14 Page ID #:730




    0DWHULDO DW LVVXH ,I D 3DUW\ V UHTXHVW WR ILOH 3URWHFWHG 0DWHULDO XQGHU VHDO LV GHQLHG E\ WKH
    FRXUW WKHQ WKH 5HFHLYLQJ 3DUW\ PD\ ILOH WKH LQIRUPDWLRQ LQ WKH SXEOLF UHFRUG XQOHVV
    RWKHUZLVH LQVWUXFWHG E\ WKH FRXUW

       ),1$/ ',6326,7,21
          $IWHU WKH ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ DV GHILQHG LQ SDUDJUDSK  ZLWKLQ  GD\V
    RI D ZULWWHQ UHTXHVW E\ WKH 'HVLJQDWLQJ 3DUW\ HDFK 5HFHLYLQJ 3DUW\ PXVW UHWXUQ DOO
    3URWHFWHG 0DWHULDO WR WKH 3URGXFLQJ 3DUW\ RU GHVWUR\ VXFK PDWHULDO $V XVHG LQ WKLV
    VXEGLYLVLRQ ³DOO 3URWHFWHG 0DWHULDO´ LQFOXGHV DOO FRSLHV DEVWUDFWV FRPSLODWLRQV
   VXPPDULHV DQG DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO
   :KHWKHU WKH 3URWHFWHG 0DWHULDO LV UHWXUQHG RU GHVWUR\HG WKH 5HFHLYLQJ 3DUW\ PXVW
   VXEPLW D ZULWWHQ FHUWLILFDWLRQ WR WKH 3URGXFLQJ 3DUW\ DQG LI QRW WKH VDPH SHUVRQ RU
   HQWLW\ WR WKH 'HVLJQDWLQJ 3DUW\ E\ WKH  GD\ GHDGOLQH WKDW  LGHQWLILHV E\ FDWHJRU\
   ZKHUH DSSURSULDWH DOO WKH 3URWHFWHG 0DWHULDO WKDW ZDV UHWXUQHG RU GHVWUR\HG DQG
    DIILUPV WKDW WKH 5HFHLYLQJ 3DUW\ KDV QRW UHWDLQHG DQ\ FRSLHV DEVWUDFWV FRPSLODWLRQV
   VXPPDULHV RU DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO
   1RWZLWKVWDQGLQJ WKLV SURYLVLRQ &RXQVHO DUH HQWLWOHG WR UHWDLQ DQ DUFKLYDO FRS\ RI DOO
   SOHDGLQJV PRWLRQ SDSHUV WULDO GHSRVLWLRQ DQG KHDULQJ WUDQVFULSWV OHJDO PHPRUDQGD
   FRUUHVSRQGHQFH GHSRVLWLRQ DQG WULDO H[KLELWV H[SHUW UHSRUWV DWWRUQH\ ZRUN SURGXFW DQG
   FRQVXOWDQW DQG H[SHUW ZRUN SURGXFW HYHQ LI VXFK PDWHULDOV FRQWDLQ 3URWHFWHG 0DWHULDO
   $Q\ VXFK DUFKLYDO FRSLHV WKDW FRQWDLQ RU FRQVWLWXWH 3URWHFWHG 0DWHULDO UHPDLQ VXEMHFW WR
   WKLV 3URWHFWLYH 2UGHU DV VHW IRUWK LQ 6HFWLRQ  '85$7,21 






                                                  
 Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 13 of 14 Page ID #:731




       $Q\ YLRODWLRQ RI WKLV 2UGHU PD\ EH SXQLVKHG E\ DQ\ DQG DOO DSSURSULDWH PHDVXUHV
    LQFOXGLQJ ZLWKRXW OLPLWDWLRQ FRQWHPSW SURFHHGLQJV DQGRU PRQHWDU\ VDQFWLRQV

    ,7 ,6 62 67,38/$7(' 7+528*+ &2816(/ 2) 5(&25'
    '$7(' BBBBB1RYHPEHU  BBBBBBBBB

         V Emilio Reyes
    (0,/,2 5(<(6
     Pro Se 3ODLQWLII

    '$7(' BBBBB1RYHPEHU  BBBBBBBBB
   1,&2/$ 7 +$11$
     8QLWHG 6WDWHV $WWRUQH\
   '$9,' 0 +$55,6
     $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
   &KLHI &LYLO 'LYLVLRQ
     -2$11( 6 26,12))
   $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
     &KLHI *HQHUDO &LYLO 6HFWLRQ

        V Daniel A. Beck
   '$1,(/ $ %(&.
     $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
   $WWRUQH\V IRU )HGHUDO 'HIHQGDQWV

   )25 *22' &$86( 6+2:1 ,7 ,6 62 25'(5('

     '$7('BBBBBBBBBBBBBBBBBBBBBBBB
            1RYHPEHU  

   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     +RQRUDEOH $OLFLD * 5RVHQEHUJ
   8QLWHG 6WDWHV 0DJLVWUDWH -XGJH






                                               
 Case 5:18-cv-02128-GW-AGR Document 92 Filed 11/04/20 Page 14 of 14 Page ID #:732




                                            (;+,%,7 $
                 $&.12:/('*0(17 $1' $*5((0(17 72 %( %281'

          , BBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO QDPH@ RI
    BBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO DGGUHVV@ GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW ,
    KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG WKH 6WLSXODWHG 3URWHFWLYH 2UGHU WKDW ZDV LVVXHG
    E\ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD RQ >GDWH@ LQ WKH
    FDVH RI (PLOLR 5H\HV Y 'HSDUWPHQW RI WKH ,QWHULRU HW DO &DVH 1R FY*:
    $*5[ , DJUHH WR FRPSO\ ZLWK DQG WR EH ERXQG E\ DOO WKH WHUPV RI WKLV 6WLSXODWHG
   3URWHFWLYH 2UGHU DQG , XQGHUVWDQG DQG DFNQRZOHGJH WKDW IDLOXUH WR VR FRPSO\ FRXOG
   H[SRVH PH WR VDQFWLRQV DQG SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW , VROHPQO\ SURPLVH
   WKDW , ZLOO QRW GLVFORVH LQ DQ\ PDQQHU DQ\ LQIRUPDWLRQ RU LWHP WKDW LV VXEMHFW WR WKLV
   6WLSXODWHG 3URWHFWLYH 2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW FRPSOLDQFH ZLWK WKH
   SURYLVLRQV RI WKLV 2UGHU , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV
   'LVWULFW &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV
   RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU
   WHUPLQDWLRQ RI WKLV DFWLRQ , KHUHE\ DSSRLQW BBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU
   W\SH IXOO QDPH@ RI BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO
   DGGUHVV DQG WHOHSKRQH QXPEHU@ DV P\ &DOLIRUQLD DJHQW IRU VHUYLFH RI SURFHVV LQ
   FRQQHFWLRQ ZLWK WKLV DFWLRQ RU DQ\ SURFHHGLQJV UHODWHG WR HQIRUFHPHQW RI WKLV 6WLSXODWHG
   3URWHFWLYH 2UGHU

   'DWH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     &LW\ DQG 6WDWH ZKHUH VZRUQ DQG VLJQHG BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

     3ULQWHG QDPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

   6LJQDWXUH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                  
